     Case 7:19-cv-00239-ACA-HNJ Document 40 Filed 08/19/21 Page 1 of 2                   FILED
                                                                                2021 Aug-19 PM 12:45
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

JUSTIN STRIPLING,                         )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 7:19-cv-00239-ACA-HNJ
                                          )
ANDREW CUTTS, JR.,                        )
                                          )
      Defendant.                          )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on July 14, 2021, recommending that

the court grant Officer Andrew Cutts’ motion for summary judgment as to Plaintiff

Justin Stripling’s Eighth Amendment medical care claim and deny Officer Cutts’

motion for summary judgment as to Mr. Stripling’s Eighth Amendment excessive

force claim. (Doc. 39). The magistrate judge further recommended that the court

refer Mr. Stripling’s Eight Amendment excessive force claim to him for further

proceedings. (Id.). The magistrate judge also recommended that the court dismiss

any official capacity claims against Officer Cutts, to the extent that Mr. Stripling

asserts such claims. (Id.). Although the parties were advised of their right to file

specific written objections within fourteen days, the court has not received any

objections.
     Case 7:19-cv-00239-ACA-HNJ Document 40 Filed 08/19/21 Page 2 of 2




      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the courts ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.

      Accordingly, the court GRANTS Officer Cutts’ motion for summary

judgment as to Mr. Stripling’s Eighth Amendment medical care claim. The court

DENIES Officer Cutts’ motion for summary judgment as to Mr. Stripling’s Eighth

Amendment excessive force claim and REFERS this claim to the magistrate judge

for further proceedings.   And to the extent Mr. Stripling asserts any official

capacity claims against Officer Cutts, the court WILL DISMISS those claims as

barred by Eleventh Amendment immunity.

      The court will enter a separate partial judgment consistent with this

memorandum opinion.

      DONE and ORDERED this August 19, 2021.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       2
